IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 October 3, 2007
                                No. 07-10533
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

PASCUAL SAMUEL GUERRERO

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 1:06-CR-58-ALL


Before JOLLY, DAVIS, and WIENER, Circuit Judges.
PER CURIAM:*
      Appealing the Judgment in a Criminal Case, Pascual Samuel Guerrero
presents arguments that are foreclosed by United States v. Daugherty, 264 F.3d
513, 518 (5th Cir. 2001), which rejected a Commerce Clause challenge to the
felon-in-possession-of-a-firearm statute, 18 U.S.C. § 922(g), and by United States
v. Dancy, 861 F.2d 77, 81-82 (5th Cir. 1988), which held that a conviction under
§ 922(g) does not require proof that the defendant knew that the firearm had an



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-10533

interstate nexus or that he was a felon. Guerrero also raises arguments that are
foreclosed by United States v. Schmidt, 487 F.3d 253, 254-55 (5th Cir. 2007),
which rejected challenges based on Staples v. United States, 511 U.S. 600 (1994),
and Bryan v. United States, 524 U.S. 184 (1998), to the validity of Dancy. The
Government’s motion for summary affirmance is GRANTED, and the judgment
of the district court is AFFIRMED.




                                       2